Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al., US PGPUB 2018/0122283 hereinafter referenced as Kim.

As to claim 16, Kim discloses a display device comprising: a display panel including a display region and a non-display region (e.g. active region AA and inactive region IA, fig. 5); and
a display panel driving circuit which drives the display panel ([0051] Referring to FIG. 1, the display device 1000 may include a display panel 100, a panel driver, and an image processor 500), 
wherein the display panel driving circuit performs a luminance dimming on a boundary pixel, through which a smoothing reference line corresponding to a boundary between the display region and the non-display region passes, among pixels included in the display region ([0080] As shown in FIG. 5, the active region AA and the inactive region IA may be distinguished from each other based on the boundary line BL. In an exemplary embodiment, when the third and fourth pixels PX3 and PX4 among the first to fourth pixels PX1 to PX4 may be boundary pixels that are located in the active region AA and adjacent to the inactive region IA, for example), and
wherein the display panel driving circuit does not perform the luminance dimming on a non-boundary pixel, through which the smoothing reference line does not pass, among the pixels (for example, as shown in fig. 5, PX1, wherein the dimming operation for the red and green color sub-pixels of the third pixel PX1 may not be performed).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sun et al., US PGPUB 2021/0375191 hereinafter referenced as Sun.

As to claim 1, Kim discloses a method of determining pixel luminance, the method comprising: determining a smoothing reference line between a display region and a non-display region in a display panel (e.g. boundary line BL, fig. 5);
determining a boundary pixel, through which the smoothing reference line passes, among pixels included in the display region (e.g. one of PX2-PX4, fig. 5);
dividing the boundary pixel into a first pixel region in the display region and a second pixel region in the non-display region based on the smoothing reference line (e.g. dividing one of PX2-PX4 to active region AA and inactive region IA, fig. 5);
calculating a smoothing rate corresponding to a ratio of an area of the first pixel region to a total area of the boundary pixel (for example, as shown in fig. 5, the left sub-pixel of the third pixel PX3 may be located in the inactive region IA. The right sub-pixel of the third pixel PX3 may be located in the active region AA and may be directly adjacent to the inactive region IA. Therefore, the right sub-pixel of the third pixel PX3 may be determined as the boundary sub-pixel); and
determining dimming luminance of the boundary pixel based on the smoothing rate (accordingly, the dimming operation for the green color sub-pixel of the third pixel PX3 may be performed).
Kim does not explicitly disclose calculating a smoothing rate corresponding to a ratio of an area of the first pixel region to a total area of the boundary sub-pixel.
([0149] The area ratio coefficient can be obtained according to the ratio of the area of the first region located on the side of the circular arc cutting line facing towards the center of the circle to the area of the light-emitting region of the edge sub-pixel, and the area ratio coefficient can represent the area occupied by a portion of the edge sub-pixel located in the display region).
Therefore, it would have been obvious to one of ordinary to modify the disclosure of Kim to further include Sun’s method of are ratio calculation method in order to improve the accuracy of the optimized brightness value with intention of displaying a clear image.

As to claim 10, Kim discloses a method of determining pixel luminance, the method comprising: determining a smoothing reference line between a display region and a non-display region in a display panel (e.g. boundary line BL, fig. 5); 
determining a boundary sub-pixel, through which the smoothing reference line passes, among sub-pixels included in the display region (e.g. one of PX2-PX4, fig. 5); 
dividing the boundary sub-pixel into a first pixel region in the display region and a second pixel region in the non-display region based on the smoothing reference line (e.g. dividing one of PX2-PX4 to active region AA and inactive region IA, fig. 5);
calculating a smoothing rate corresponding to a ratio of an area of the first pixel region to a total area of the boundary sub-pixel (for example, as shown in fig. 5, the left sub-pixel of the third pixel PX3 may be located in the inactive region IA. The right sub-pixel of the third pixel PX3 may be located in the active region AA and may be directly adjacent to the inactive region IA. Therefore, the right sub-pixel of the third pixel PX3 may be determined as the boundary sub-pixel); and 
determining dimming luminance of the boundary sub-pixel based on the smoothing rate (accordingly, the dimming operation for the green color sub-pixel of the third pixel PX3 may be performed).
Kim does not explicitly disclose calculating a smoothing rate corresponding to a ratio of an area of the first pixel region to a total area of the boundary sub-pixel.
However, in the same endeavor, Sun discloses calculating a smoothing rate corresponding to a ratio of an area of the first pixel region to a total area of the boundary sub-pixel ([0149] The area ratio coefficient can be obtained according to the ratio of the area of the first region located on the side of the circular arc cutting line facing towards the center of the circle to the area of the light-emitting region of the edge sub-pixel, and the area ratio coefficient can represent the area occupied by a portion of the edge sub-pixel located in the display region).
Therefore, it would have been obvious to one of ordinary to modify the disclosure of Kim to further include Sun’s method of are ratio calculation method in order to improve the accuracy of the optimized brightness value with intention of displaying a clear image. 

As to claim 2, the combination of Kim and Sun discloses the method of claim 1. The combination further discloses the dimming luminance of the boundary pixel is calculated by multiplying luminance of the boundary pixel by the smoothing rate (Kim, [0149] The area ratio coefficient can be obtained according to the ratio of the area of the first region located on the side of the circular arc cutting line facing towards the center of the circle to the area of the light-emitting region of the edge sub-pixel, and the area ratio coefficient can represent the area occupied by a portion of the edge sub-pixel located in the display region).

As to claim 3, the combination of Kim and Sun discloses the method of claim 2. The combination further discloses dimming luminance of each of sub-pixels included in the boundary pixel is calculated by multiplying luminance of the each of the sub-pixels by the smoothing rate (Kim, [0022] In an exemplary embodiment, the dummy data may be determined as a first grayscale value when the boundary pixel is adjacent to the inactive region in a first direction, and may be determined as a second grayscale value different from the first grayscale value when the boundary pixel is adjacent to the inactive region in a second direction different from the first direction).

As to claim 4, the combination of Kim and Sun discloses the method of claim 1. The combination further discloses the smoothing reference line is a curve which is convexly curved toward the display region (Kim, boundary line BL, fig. 5).

As to claim 5, the combination of Kim and Sun discloses the method of claim 4. The combination further discloses the non-display region is a trench region or a hole region for an optical module disposed under the display panel (Kim, [0091] In another exemplary embodiment, as shown in FIG. 10A, the inactive region IA of the display panel 100C may be surrounded by the active region AA. In an exemplary embodiment, the inactive region IA of the display panel 100C may be a virtual region generated by a hole inside the active region AA to meet a design requirement (e.g., camera insertion, etc.), for example). 

As to claim 6, the combination of Kim and Sun discloses the method of claim 1. The combination further discloses the smoothing reference line is a curve which is convexly curved toward the non-display region (Kim, boundary line BL, fig. 5). 

 	As to claim 7, the combination of Kim and Sun discloses the method of claim 6. The combination further discloses the non-display region is a corner region of the display panel (Kim, e.g. region IA, fig. 9A).

As to claim 8, the combination of Kim and Sun discloses the method of claim 1. The combination further discloses detecting a target sub-pixel which is located only in the second pixel region among sub-pixels included in the boundary pixel; and additionally reducing the smoothing rate to be multiplied by luminance of the target sub-pixel (for example, as shown in fig. 5, the left sub-pixel of the third pixel PX3 may be located in the inactive region IA. The right sub-pixel of the third pixel PX3 may be located in the active region AA and may be directly adjacent to the inactive region IA. Therefore, the right sub-pixel of the third pixel PX3 may be determined as the boundary sub-pixel). 

As to claim 9, the combination of Kim and Sun discloses the method of claim 1. The combination further discloses detecting a target sub-pixel having a dominant area in the second pixel region among sub-pixels included in the boundary pixel; and additionally reducing the smoothing rate to be multiplied by luminance of the target sub-pixel (Kim, e.g. the dimming operation for the green color sub-pixel of the third pixel PX3). 

As to claim 11, the combination of Kim and Sun discloses the method of claim 10. The combination further discloses the dimming luminance of the boundary sub-pixel is calculated by multiplying luminance of the boundary sub-pixel by the smoothing rate (Sun, [0149] The area ratio coefficient can be obtained according to the ratio of the area of the first region located on the side of the circular arc cutting line facing towards the center of the circle to the area of the light-emitting region of the edge sub-pixel, and the area ratio coefficient can represent the area occupied by a portion of the edge sub-pixel located in the display region).

As to claim 12, the combination of Kim and Sun discloses the method of claim 10. The combination further discloses the smoothing reference line is a curve which is convexly curved toward the display region (Kim, boundary line BL, fig. 5).

As to claim 13, the combination of Kim and Sun discloses the method of claim 12. The combination further discloses the non-display region is a trench region or a hole (Kim, e.g. region IA, fig. 9A).

As to claim 14, the combination of Kim and Sun discloses the method of claim 1. The combination further discloses the smoothing reference line is a curve which is convexly curved toward the non-display region (Kim, boundary line BL, fig. 5).

As to claim 15, the combination of Kim and Sun discloses the method of claim 14. The combination further discloses the non-display region is a corner region of the display panel (Kim, e.g. region IA, fig. 9A).

As to claim 17, Kim discloses the display panel driving circuit divides the boundary pixel into a first pixel region in the display region and a second pixel region in the non-display region based on the smoothing reference line (e.g. active region AA and inactive region IA, fig. 5) but does not specifically disclose calculating a smoothing rate corresponding to a ratio of an area of the first pixel region to a total area of the boundary pixel, determines dimming luminance of the boundary pixel based on the smoothing rate, and performs luminance compensation for image data to decrease luminance of the boundary pixel to the dimming luminance.
However, in the same endeavor, Sun discloses calculating a smoothing rate corresponding to a ratio of an area of the first pixel region to a total area of the boundary pixel, determines dimming luminance of the boundary pixel based on the smoothing rate, and performs luminance compensation for image data to decrease luminance of ([0149] The area ratio coefficient can be obtained according to the ratio of the area of the first region located on the side of the circular arc cutting line facing towards the center of the circle to the area of the light-emitting region of the edge sub-pixel, and the area ratio coefficient can represent the area occupied by a portion of the edge sub-pixel located in the display region).
Therefore, it would have been obvious to one of ordinary to modify the disclosure of Kim to further include Sun’s method of are ratio calculation method in order to improve the accuracy of the optimized brightness value with intention of displaying a clear image.

As to claim 18, the combination of Kim and Sun discloses the display device of claim 17. The combination further discloses the display panel driving circuit calculates the dimming luminance of the boundary pixel by multiplying the luminance of the boundary pixel by the smoothing rate (Kim, [0149] The area ratio coefficient can be obtained according to the ratio of the area of the first region located on the side of the circular arc cutting line facing towards the center of the circle to the area of the light-emitting region of the edge sub-pixel, and the area ratio coefficient can represent the area occupied by a portion of the edge sub-pixel located in the display region).

As to claim 19, the combination of Kim and Sun discloses the method of claim 18. The combination further discloses the display panel driving circuit calculates (Kim, [0149] The area ratio coefficient can be obtained according to the ratio of the area of the first region located on the side of the circular arc cutting line facing towards the center of the circle to the area of the light-emitting region of the edge sub-pixel, and the area ratio coefficient can represent the area occupied by a portion of the edge sub-pixel located in the display region).

As to claim 20, the combination of Kim and Sun discloses the method of claim 17. The combination further discloses the display panel driving circuit detects a target sub-pixel, which is located only in the second pixel region, among sub-pixels included in the boundary pixel and additionally reduces the smoothing rate to be multiplied by luminance of the target sub-pixel (Kim, [0079] Also, target sub-pixels for which the dimming operation is performed may be determined according to the sub-boundary flags).

As to claim 21, the combination of Kim and Sun discloses the method of claim 17. The combination further discloses the display panel driving circuit detects a target sub-pixel having a dominant area in the second pixel region among sub-pixels included in the boundary pixel and additionally reduces the smoothing rate to be multiplied by luminance of the target sub-pixel (Kim, [0079] in an exemplary embodiment, when the boundary pixel is located in <odd-numbered pixel column, odd-numbered pixel row>, the boundary pixel may include a red color sub-pixel R as a left sub-pixel and a green color sub-pixel G as a right sub-pixel, for example).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        3/26/2022